       Case 2:18-cr-00049-cr Document 109 Filed 05/28/19 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT



UNITED STATES OF AMERICA
    Plaintiff/Appellee

                                         Circuit No. 19-1023
               vs.
                                         District No. 2:18-cr-49-1


ANGELO PETER EFTHIMIATOS
    Defendant/Appellant.




                              REVISED INDEX


  A.      Docket sheet.


  B.      Transcript of Charge Conference and Reconsideration of Detention
          Order dated November 19, 2018.
          Transcript of Rule 32.1 Hearing on Motion for Reconsideration of
          Order Setting Conditions of Release dated November 21, 2018.
          All filed documents are accessible through District Court CM/ECF


  C.      Clerk’s Certification.
          Case 2:18-cr-00049-cr Document 109 Filed 05/28/19 Page 2 of 4
                                                                                  APPEAL,CLOSED
                              U.S. District Court
                       District of Vermont (Burlington)
         ABRIDGED CRIMINAL DOCKET FOR CASE #: 2:18−cr−00049−cr All
                                  Defendants
                                Efthimiatos_A2

Case title: USA v. Efthimiatos
Magistrate judge case number: 2:18−mj−00038−jmc

Date Filed: 04/26/2018
Date Terminated: 04/12/2019

Assigned to: Judge Christina Reiss

Defendant (1)
Angelo Peter Efthimiatos             represented by Craig S. Nolan , Esq.
TERMINATED: 04/12/2019                              Sheehey Furlong & Behm P.C.
                                                    30 Main Street, 6th Floor
                                                    P.O. Box 66
                                                    Burlington, VT 05402−0066
                                                    (802) 864−9891
                                                    Fax: (802) 864−6815
                                                    Email: cnolan@sheeheyvt.com
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: CJA Appointment

                                                   Steven L. Barth , AFPD
                                                   Office of the Federal Public Defender
                                                   District of Vermont
                                                   126 College Street, Suite 410
                                                   Burlington, VT 05401
                                                   (802) 862−6990
                                                   Email: Steven_Barth@fd.org
                                                   TERMINATED: 09/04/2018
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Public Defender or Community
                                                   Defender Appointment

Pending Counts                                     Disposition
49:46306(b)(7).F REGISTRATION
VIOLATIONS NON−AIR                                 Imprisonment for a term of 15 months, concurrent
TRANSPORTATION AIRCRAFT−                           to the sentence imposed in the Southern District of
knowingly piloted an aircraft                      Iowa, Docket. 3:13−cr−00015, with credit for time
without an airman's certificate                    served
(1)

Highest Offense Level (Opening)
Felony

Terminated Counts                                  Disposition
None

Highest Offense Level
(Terminated)
None
            Case 2:18-cr-00049-cr Document 109 Filed 05/28/19 Page 3 of 4

Complaints                                               Disposition
49:46317.F − PILOTS
OPERATING IN AIR
TRANSPORTATION WITHOUT
A CERTIFICATE


Plaintiff
USA                                              represented by Eugenia A. Cowles , AUSA
                                                                United States Attorney's Office
                                                                District of Vermont
                                                                P.O. Box 570
                                                                Burlington, VT 05402−0570
                                                                (802) 951−6725
                                                                Email: eugenia.cowles@usdoj.gov
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Assistant US Attorney

                                                                Nicole P. Cate , AUSA
                                                                United States Attorney's Office
                                                                District of Vermont
                                                                P.O. Box 570
                                                                Burlington, VT 05402−0570
                                                                (802) 951−6725
                                                                Email: nicole.cate@usdoj.gov
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Assistant US Attorney

 Date Filed      #   Docket Text
 05/28/2019     106 TRANSCRIPT of Charge Conference and Reconsideration of Detention Order hearing
                    held on 11/19/2018 before Judge Christina Reiss as to Angelo Peter Efthimiatos re 100
                    Notice of Appeal − Final Judgment. Court Reporter/Transcriber Anne Pierce,
                    telephone number 802−793−9080. Transcript may be viewed at the court public
                    terminal or purchased through the Court Reporter/Transcriber before the deadline for
                    Release of Transcript Restriction. After that date it may be obtained through PACER.
                    Redaction Request due 6/21/2019. Redacted Transcript Deadline set for 7/1/2019.
                    Release of Transcript Restriction set for 8/29/2019. (jbr) (Entered: 05/28/2019)
 05/28/2019     108 TRANSCRIPT of Rule 32.1 Hearing (docket 18−cr−136), Hearing on Motion for
                    Reconsideration of Order Setting Conditions of Release hearing held on 11/21/2018
                    before Judge Christina Reiss as to Angelo Peter Efthimiatos re 100 Notice of Appeal −
                    Final Judgment. Court Reporter/Transcriber Anne Pierce, telephone number
                    802−793−9080. Transcript may be viewed at the court public terminal or purchased
                    through the Court Reporter/Transcriber before the deadline for Release of Transcript
                    Restriction. After that date it may be obtained through PACER. Redaction Request due
                    6/21/2019. Redacted Transcript Deadline set for 7/1/2019. Release of Transcript
                    Restriction set for 8/29/2019. (jbr) (Entered: 05/28/2019)
         Case 2:18-cr-00049-cr Document 109 Filed 05/28/19 Page 4 of 4




                        UNITED STATES DISTRICT COURT
                                  FOR THE
                            DISTRICT OF VERMONT



UNITED STATES OF AMERICA
    Plaintiff/Appellee

                                              Circuit No. 19-1023
                  vs.
                                              District No. 2:18-cr-49-1


ANGELO PETER EFTHIMIATOS
    Defendant/Appellant.


                           CLERK’S CERTIFICATION


      I, Jeffrey S. Eaton, Clerk of the United States District Court for the District
of Vermont, hereby certify that the electronic index comprises the foregoing
docket entries, and constitutes the Revised Supplemental Record on Appeal.
      In testimony whereof, I have hereunto subscribed my name and affixed the
Seal of the aforesaid Court at Burlington, Vermont this 28th day of May, 2019.




                                                   JEFFREY S. EATON
                                                   Clerk of Court

                                                   By: /s/ Gail Greenia
                                                   Deputy Clerk
